DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 05, 2022 has been entered.

Response to Amendment
Claims 1-10 are pending in this application. Claims 1 and 6 have been amended. No claim has been canceled or newly added.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al (US20160294453A1) in view of Xing et al (US20120275387A1), and further in view of Geraci et al (US 20190254044 A1, Priority Date: Sept 13, Sept 13, 2017).


Regarding claim 1 (Currently Amended), Truong’453 discloses a base station (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), comprising: 
a plurality of radio transceivers (see, fig. 3, massive MIMO of AP with multiple antennas 308, par 0034) each of which includes at least one antenna element and is configured to transmit radio signals to or receive radio signals including reference signals from a plurality of user terminals (see, fig. 3, MIMO AP transmits radio signals including DL CSI to or receives radio signals including UL CSI from UEs by active antennas varied over different frames, par 0034, 0036 and par 0041); and 
a control circuit (see, fig. 8, CPU 801, par 0049) configured to: 
group the plurality of terminals into one of a first group, and a second group based on some condition (see, performs UE grouping according to large-scale fading coefficients of the channels such as RSRP from uplink signals, par 0037);
performs scheduling for at least one of the plurality of user terminals belonging to one of the plurality of groups (see, fig. 5 block 506, base station schedules users from the UE group of groups to be served in a specific frame and determines the optimal number of active antennas to be used in the frame to serve the scheduled users, par 0037, 0045), the at least one user terminal being a signal-transmission-target user terminal (see, UE to be served in DL, par 0045).
	Truong’453 discloses all the claim limitations but fails to explicitly teach: 
determine whether each of the plurality of user terminals is a moving terminal or an unmoving terminal based on an over-time variation in received power of each of the reference signals received by the plurality of radio transceivers for each of the plurality of user terminals; 
group the plurality of terminals into one of a first group that is a moving terminal group, and a second group that is an unmoving terminal group, based on whether each of the plurality of terminals is determined to be a moving terminal or an unmoving terminal respectively.

However Xing’387 from the same field of endeavor (see, FIG. 1, communication system 100 includes a plurality of BSs communicates with SSs for intelligent communication mode switching in the uplink and downlink, par 0014) discloses: determine whether each of the plurality of user terminals is a moving terminal (see, fast-moving SS, par 0026) or an unmoving terminal (see, non-moving SS, par 0026) based on an over-time variation (see, channel variance measurements over time, par 0026) in received power of each of the reference signals (see, RSSI/CINR, par 0026) received by the plurality of radio transceivers (see, MIMO, par 0017) for each of the plurality of user terminals (see, BS 101 determines if the SS of SSs is non-moving (or slow-moving), or fast-moving based on channel variance measurements over time such as RSSI/CINR measurements, par 0021, 0026).
	In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Xing’809 into that of Truong’453. The motivation would have been to insure link reliability and maximize overall system capacity while having an intelligent algorithm that facilitates on-the-go switching between modes of communication on a per user basis (par 0006).
The combination of Truong’453 and Ode’108 discloses all the claim limitations but fails to explicitly teach: group the plurality of terminals into one of a first group that is a moving terminal group, and a second group that is an unmoving terminal group, based on whether each of the plurality of terminals is determined to be a moving terminal or an unmoving terminal respectively.

However Geraci’044 from the same field of endeavor (see, FIG. 1, BS schedules time-frequency resources for UEs in wireless communication system, par 0011, 0051) discloses: group the plurality of terminals into one of a first group that is a moving terminal group (see, class 1 mobile UEs, par 0064), and a second group (see, class 2 static UEs, par 0064) that is an unmoving terminal group, based on whether each of the plurality of terminals is determined to be a moving terminal or an unmoving terminal respectively (see, BS classifies the UEs into two mobility classes (Class 1 mobile UEs and Class 2 static UEs) according to one-bit MSI (mobility state information) depending on whether their speed falls above or below a certain threshold, par 0063-0064).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Geraci’044 into that of Truong’453 modified by Xing’809. The motivation would have been to increase network throughput by reserving RE for channel estimation only when needed based on a UE mobility class and information relating to when a UE last had channel estimation performed (par 0055-0059).

Regarding claim 3 (Previously Presented), Truong’453 discloses the base station according to claim 1 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), wherein the control circuit (see, fig. 8, CPU 801, par 0049) is configured to select at least one of the plurality of radio transceivers (see, MIMO of AP, par 0006) or at least one of the antenna elements for use (see, active antennas in a massive MIMO access point (AP) to use, par 0006) in signal transmission to the signal-transmission- target user terminal based on a channel estimation value (see, large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037) obtained for a channel between each of the antenna elements of the plurality of radio transceivers and the signal-transmission-target user terminal (see, fig. 5 block 506, base station determines the optimal number of active antennas in MIMO to be used in the frame to serve the scheduled users in group according to large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0037, 0045).

Regarding claim 4 (Previously Presented), Truong’453 discloses the base station according to claim 3 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), wherein 
the control circuit (see, fig. 8, CPU 801, par 0049) is configured to control, depending on a size of the over-time variation (see, large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037) in received power of the selected group (see, UEs 304 with similar channel characteristics may be grouped together (here similar channel characteristics can be equated to size of the over-time variation),  par 0037), an interval (see, a frame, par 0045) at which the at least one radio transceiver or the at least one antenna element is selected (see, fig. 5 block 506, base station determines the optimal number of active antennas in MIMO to be used in the frame to serve the scheduled users in group according to large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0037, 0045. Noted, the examiner picks option to reject).



Regarding claim 6 (Currently Amended), Truong’453 discloses a method for transmission of a radio signal by a base station (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), the method comprising: 
measuring received power of a reference signal  (see, large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037) transmitted from each of a plurality of user terminals and received by a plurality of radio transceivers (see, fig. 5 block 502, MIMO BS obtains channel quality parameters with MIMO containing antennas from uplink signals, par 0023, 0034, 0036-0037, 0045); 
grouping the plurality of user terminals into a first group or a second group based on some condition (see, fig. 5 block 504, performs UE grouping according to large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037, 0045)
selecting one of the plurality of groups (see, fig. 5 block 506, BS schedules users from the user group of groups, par 0037, 0045. Noted, the one group being selected can be equated to the group that UE belongs to); 
performing scheduling for at least one of the plurality of user terminals belonging to the selected group, the at least one user terminal being a signal-transmission-target user terminal (see, fig. 5 block 506, massive MIMO base station schedules users from the user group to be served in a specific frame and determines the optimal number of active antennas to be used in the frame to serve the scheduled users, par 0045); and 
transmitting a radio signal to the signal-transmission-target user terminal according to the scheduling (see, fig. 5 block 506, 510 and 516, BS transmits data to the scheduled UE using selected antenna, par 0045).
	Truong’453 discloses all the claim limitations but fails to explicitly teach: 
determining whether each of the plurality of user terminals is a moving terminal or an unmoving terminal based on an over-time variation in received power of each of the reference signals received by the plurality of radio transceivers for each of the plurality of user terminals; 
grouping the plurality of user terminals into one of a first group that is a moving terminal group, and a second group that is an unmoving terminal group, based on whether each of the plurality of terminals is determined to be a moving terminal or an unmoving terminal respectively. 

However Xing’387 from the same field of endeavor (see, FIG. 1, communication system 100 includes a plurality of BSs communicates with SSs for intelligent communication mode switching in the uplink and downlink, par 0014) discloses: 
determining whether each of the plurality of user terminals is a moving terminal (see, fast-moving SS, par 0026) or an unmoving terminal (see, non-moving SS, par 0026) based on an over-time variation (see, channel variance measurements over time, par 0026) in received power of each of the reference signals (see, RSSI/CINR, par 0026) received by the plurality of radio transceivers (see, MIMO, par 0017) for each of the plurality of user terminals (see, BS 101 determines if the SS of SSs is non-moving (or slow-moving), or fast-moving based on channel variance measurements over time such as RSSI/CINR measurements, par 0021, 0026); 
	In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xing’809 into that of Truong’453. The motivation would have been to insure link reliability and maximize overall system capacity while having an intelligent algorithm that facilitates on-the-go switching between modes of communication on a per user basis (par 0006).
The combination of Truong’453 and Ode’108 discloses all the claim limitations but fails to explicitly teach: grouping the plurality of user terminals into one of a first group that is a moving terminal group, and a second group that is an unmoving terminal group, based on whether each of the plurality of terminals is determined to be a moving terminal or an unmoving terminal respectively.

However Geraci’044 from the same field of endeavor (see, FIG. 1, BS schedules time-frequency resources for UEs in wireless communication system, par 0011, 0051) discloses: grouping the plurality of user terminals (see, UEs, par 0064) into one of a first group that is a moving terminal group (see, class 1 mobile UEs, par 0064), and a second group that is an unmoving terminal group (see, class 2 static UEs, par 0064), based on whether each of the plurality of terminals is determined to be a moving terminal or an unmoving terminal respectively (see, BS classifies the UEs into two mobility classes (Class 1 mobile UEs and Class 2 static UEs) according to one-bit MSI (mobility state information) depending on whether their speed falls above or below a certain threshold, par 0063-0064).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Geraci’044 into that of Truong’453 modified by Xing’809. The motivation would have been to increase network throughput by reserving RE for channel estimation only when needed based on a UE mobility class and information relating to when a UE last had channel estimation performed (par 0055-0059).


Regarding claim 7 (Previously Presented), Truong’453 discloses the base station according to claim 2 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), wherein the control circuit (see, fig. 8, CPU 801, par 0049) is configured to select at least one of the plurality of radio transceivers (see, MIMO of AP, par 0006) or at least one of the antenna elements for use (see, active antennas in a massive MIMO access point (AP) to use, par 0006) in signal transmission to the signal-transmission- target user terminal based on a channel estimation value (see, large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037) obtained for a channel between each of the antenna elements of the plurality of radio transceivers and the signal-transmission-target user terminal (see, fig. 5 block 506, base station determines the optimal number of active antennas in MIMO to be used in the frame to serve the scheduled users in group according to large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0037, 0045).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Truong’453 in view of Xing’809, and further in view of Geraci’044 as applied to claim 1 above, and further in view of Liang et al (US20100284351A1).

Regarding claim 2 (Previously Presented), Truong’453 discloses the base station according to claim 1 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), wherein the control circuit (see, fig. 8, CPU 801, par 0049) is configured to.
The combination of Truong’453 and Geraci’044 discloses all the claim limitations but fails to explicitly teach: 
determine a user terminal among the plurality of user terminals for which the over-time variation is greater than a threshold as a moving terminal, and to determine a user terminal among the plurality of user terminals, for which the over-time variation is equal to or less than the threshold as an unmoving terminal, and 
perform open-loop signal processing without precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the 42268032Application No. 17/040,152Docket No.: 18290-054001 first group, or performs closed-loop signal processing with precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the second group.

However Xing’387 from the same field of endeavor (see, FIG. 1, communication system 100 includes a plurality of BSs communicates with SSs for intelligent communication mode switching in the uplink and downlink, par 0014) discloses: determine a user terminal among the plurality of user terminals for which the over-time variation is greater than a threshold (see, threshold, par 0031) as a moving terminal (see, fast-moving SS, par 0026), and to determine a user terminal among the plurality of user terminals, for which the over-time variation (see, channel variance measurements over time, par 0026) is equal to or less than the threshold as an unmoving terminal (see, BS 101 determines if the SS of SSs is non-moving (or slow-moving), or fast-moving SS based on channel variance measurements over time such as RSSI/CINR measurements comparing with threshold, par 0026, 0031. Noted, greater than threshold should be fast-moving category due to channel variation over-time as criteria, besides used less than predetermined value in non-moving categories after fast-moving determination, par 0038).
	In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Xing’809 into that of Truong’453 modified by Geraci’044. The motivation would have been to insure link reliability and maximize overall system capacity while having an intelligent algorithm that facilitates on-the-go switching between modes of communication on a per user basis (par 0006).
The combination of Truong’453, Xing’809 and Geraci’044 discloses all the claim limitations but fails to explicitly teach: perform open-loop signal processing without precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the 42268032Application No. 17/040,152Docket No.: 18290-054001 first group, or performs closed-loop signal processing with precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the second group.

However Liang’351 from the same field of endeavor (see, Fig. 61, BS communicates UEs within one wireless cell, par 0052) discloses: 
performs open-loop signal processing without precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the first group (see, high speed UE of UEs to adopt open-loop MIMO scheme without precoding, par 0055, 0059. Noted, high speed UEs can be equated to first group), or performs closed-loop signal processing with precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the second group (see, low speed UE of UEs adopting closed-loop MIMO scheme with precoding, par 0055, 0059. Noted, low speed UEs can be equated to second group).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Liang’351 into that of Truong’453 modified by Xing’809 and Geraci’044. The motivation would have been to optimize the transmitter design based on feedback Information and measures and evaluates Wireless Cell Performance (par 080).


Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Truong’453 in view of Xing’809, and further in view of Geraci’044 as applied to claim 1 above, and further in view of Kim et al (US20170367105A1).

Regarding claim 5 (Previously Presented), Truong’453 modified by Xing’809 and Geraci’044 discloses the base station according to claim 1 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049). 
The combination of Truong’453, Xing’809 and Geraci’044 discloses all the claim limitations but fails to explicitly teach: discloses all the claim limitations but fails to explicitly teach: wherein the over-time variation is a total of absolute values of amounts of variation in received power at the plurality of radio transceivers.

However Kim’105 from the same field of endeavor (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049) discloses: wherein the over-time variation is a total of absolute values of amounts of variation in received power (see, large-scale fading information (average channel power in the long term) calculated with equation 2 on received PUSCH, par 0112, 0114 and 0155) at the plurality of radio transceivers (see, large-scale fading information (average channel power in the long term) calculated by using Equation 2 on received PUSCH by MIMO:                          
                            β
                             
                            =
                            
                                
                                    1
                                
                                
                                    P
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    r
                                    e
                                    c
                                    e
                                    i
                                    v
                                    e
                                    d
                                    _
                                    s
                                    i
                                    g
                                    n
                                    a
                                    l
                                    [
                                    t
                                    ]
                                
                            
                             
                            ,
                             
                        
                    par 0154-0158).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Kim’105 into that of Truong’453 modified by Xing’809 and Geraci’044. The motivation would have been to include greater number of user terminals in a scheduling group (par 0164).

Regarding claim 9 (Previously Presented), Truong’453 modified by Xing’809 and Geraci’044 discloses the base station according to claim 3 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049). 
The combination of Truong’453, Xing’809 and Geraci’044 discloses all the claim limitations but fails to explicitly teach: wherein the over-time variation is a total of absolute values of amounts of variation in received power at the plurality of radio transceivers.

However Kim’105 from the same field of endeavor (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049) discloses: wherein the over-time variation is a total of absolute values of amounts of variation in received power (see, large-scale fading information (average channel power in the long term) calculated with equation 2 on received PUSCH, par 0112, 0114 and 0155) at the plurality of radio transceivers (see, large-scale fading information (average channel power in the long term) calculated by using Equation 2 on received PUSCH by MIMO:                          
                            β
                             
                            =
                            
                                
                                    1
                                
                                
                                    P
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    r
                                    e
                                    c
                                    e
                                    i
                                    v
                                    e
                                    d
                                    _
                                    s
                                    i
                                    g
                                    n
                                    a
                                    l
                                    [
                                    t
                                    ]
                                
                            
                             
                            ,
                             
                        
                    par 0154-0158).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Kim’105 into that of Truong’453 modified by Xing’809 and Geraci’044. The motivation would have been to include greater number of user terminals in a scheduling group (par 0164).

Regarding claim 10 (Previously Presented), Truong’453 modified by Xing’809 and Geraci’044 discloses the base station according to claim 4 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049). 
The combination of Truong’453, Xing’809 and Geraci’044 discloses all the claim limitations but fails to explicitly teach: wherein the over-time variation is a total of absolute values of amounts of variation in received power at the plurality of radio transceivers.

However Kim’105 from the same field of endeavor (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049) discloses: wherein the over-time variation is a total of absolute values of amounts of variation in received power (see, large-scale fading information (average channel power in the long term) calculated with equation 2 on received PUSCH, par 0112, 0114 and 0155) at the plurality of radio transceivers (see, large-scale fading information (average channel power in the long term) calculated by using Equation 2 on received PUSCH by MIMO:                          
                            β
                             
                            =
                            
                                
                                    1
                                
                                
                                    P
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    r
                                    e
                                    c
                                    e
                                    i
                                    v
                                    e
                                    d
                                    _
                                    s
                                    i
                                    g
                                    n
                                    a
                                    l
                                    [
                                    t
                                    ]
                                
                            
                             
                            ,
                             
                        
                    par 0154-0158).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Kim’105 into that of Truong’453 modified by Xing’809 and Geraci’044. The motivation would have been to include greater number of user terminals in a scheduling group (par 0164).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Truong’453 in view of Xing’809, and further in view of Geraci’044 and Liang’351 as applied to claim 2 above, and further in view of Kim’105.

Regarding claim 8 (Previously Presented), Truong’453 modified by Xing’809, Geraci’044 and Liang’351 discloses the base station according to claim 2 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049). 
The combination of Truong’453, Xing’809, Geraci’044 and Liang’351 discloses all the claim limitations but fails to explicitly teach: wherein the over-time variation is a total of absolute values of amounts of variation in received power at the plurality of radio transceivers.

However Kim’105 from the same field of endeavor (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049) discloses: wherein the over-time variation is a total of absolute values of amounts of variation in received power (see, large-scale fading information (average channel power in the long term) calculated with equation 2 on received PUSCH, par 0112, 0114 and 0155) at the plurality of radio transceivers (see, large-scale fading information (average channel power in the long term) calculated by using Equation 2 on received PUSCH by MIMO:                  
                    β
                     
                    =
                    
                        
                            1
                        
                        
                            P
                            T
                        
                    
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                T
                            
                        
                        
                            r
                            e
                            c
                            e
                            i
                            v
                            e
                            d
                            _
                            s
                            i
                            g
                            n
                            a
                            l
                            [
                            t
                            ]
                        
                    
                     
                    ,
                     
                
            par 0154-0158).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Kim’105 into that of Truong’453 modified by Xing’809, Geraci’044 and Liang’351. The motivation would have been to include greater number of user terminals in a scheduling group (par 0164).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473